COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


LISA C. HAMMONS, ADMINISTRATRIX OF THE
 ESTATE OF JEFFREY BRIAN HAMMONS, DECEASED
                                                                 MEMORANDUM OPINION*
v.     Record No. 0974-04-3                                           PER CURIAM
                                                                   SEPTEMBER 21, 2004
PILGRIMS PRIDE CORPORATION AND
 PACIFIC EMPLOYERS INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger A. Ritchie, Sr.; Ritchie Law Firm, P.L.C., on briefs), for
                 appellant.

                 (Thomas E. Ullrich; Amy S. Gurgle; Wharton, Aldhizer & Weaver,
                 PLC, on brief), for appellees.


       Lisa C. Hammons, Administratrix of the Estate of Jeffrey Brian Hammons, Deceased,

appeals a decision of the Workers’ Compensation Commission denying her claim for an award

of medical and death benefits. Hammons contends the commission erred in ruling (1) that the

preponderance of evidence did not prove an insect sting sustained by Jeffrey Brian Hammons in

2001 was the cause of the sensitization which resulted in his death from an insect sting on July

22, 2002, and (2) that his death, which was due to anaphylactic shock, was not the result of a

2001 injury which was aggravated by the 2002 insect sting. We have reviewed the record and

the commission’s opinion and find no reversible error. Accordingly, for the reasons stated by the

commission in its opinion, we affirm the denial of medical and death benefits. See Jeffrey Brian

Hammons (Deceased), Lisa C. Hammons, Administratrix of the Estate of Jeffrey Brian

Hammons, Deceased v. Pilgrims Pride Corporation, VWC File No. 211-89-67 (April 6, 2004).

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          - 2-